DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 10-13, 15, 17, and 18  is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 4,363,519 Howard.  
See figure 9.
Howard describes the rock excavation machine with chassis 4 boom 3 movable (fig 3 dashed lines) cutting device (hammer—col. 4 line 58) and material handling device 97 supported independently and movable between retracted and extended positions (col. 8 lines 6-7)

With regards to claim 6, see below: turntable circled, slidable structure col. 7 lines 33-36.

    PNG
    media_image1.png
    453
    660
    media_image1.png
    Greyscale

With regards to claim 7: pivot 99 and/or 100. Col. 8 lines 11-13.
With regards to the universal joint of claims 10, 11, 15, and 20: see below, three pivot axes are circled—two of which together constitute universal joint:

    PNG
    media_image2.png
    381
    538
    media_image2.png
    Greyscale


Claim(s) 1,   12, and 17,   is/are rejected under 35 U.S.C. 102a1 as being anticipated by Barnthaler US Patent Number 4,878,714.
Barnthaler describes the rock excavation machine with chassis 1 boom 3 movable (fig 2 dashed lines) cutting device 3and material handling device 8/16 supported independently and movable between retracted and extended positions (col. 3 lines 55-60)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 9, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,363,519 Howard in view of DeAndrade US Patent Application Publication 2009/0058172.
Howard teaches a hammer for breaking rock, lacking the claimed disc, excitation device, eccentric mass of claims 9, 16, and 20.
De Andrade describes a disc cutter with disc 12 excitation device 18 and eccentric mass20.  De Andrade describes the disc cutter as being efficient for mining hard rock and mountable on a boom (“arm”). One of ordinary skill in the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,363,519 Howard in view of Barrett US Patent Number 2,756,039
Howard describes the turntable 2 supporting the boom but lacks the service support member.
Barrett describes a service support member1  and the advantage of supporting service lines and avoid damage (col. 1 first paragraph). It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Howard to have the service support member as claimed.

Claim 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnthaler US Patent Number 4,878,714. In view of Dolecki US Patent Number 3,966,258.
Barnthaler teaches the shovel 16 and conveyor 8 but lacks the arm. Barnthaler teaches (col. 1 line 30) that the loading ramp structure generally is known in Dolecki. Dolecki teaches the gathering arms 30 which engage and urge the material to the conveyor. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Barnthaler to have the arm as claimed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Addington US Patent Number 5,112,111 describes an excavation machine and suggests (fig  1 at 24) the loading apron extending past the cutting head.  Lockwood US Patent Number 3,408,109 [and related US Patent Number 3,306,663   Webster] describe excavation machines with (Lockwood figure 5)material handling device extending to or past the cutting head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672